Citation Nr: 0308860	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  00-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
August 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In December 1999, the veteran's claims file was 
transferred from the Nashville, Tennessee RO to the Winston-
Salem, North Carolina RO, because the veteran had moved his 
residence to North Carolina.  

In April 2001, the Board remanded this matter to the RO for 
further development.  The claim has been returned to the 
Board for further development.  


FINDINGS OF FACT

1.  The veteran is not a combat veteran.  

2.  The medical evidence does not reflect a diagnosis of 
PTSD.  

3.  Anxiety and depression are not related to service.  


CONCLUSIONS OF LAW

An acquired psychiatric disorder, to include post- traumatic 
stress disorder (PTSD), was not incurred in or aggravated by 
the veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  The veteran filed a claim for service connection 
for an acquired psychiatric disorder including PTSD in 
January 1999.  There is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In February 1999, VA advised the veteran to submit specific 
details of his claimed service stressors.  He was advised 
that the evidence could include the following:  dates, places 
and units of assignment at the time of events; a description 
of the events; medals or citations received as a result of 
the events; and names and other identifying information 
concerning any other individual involved in the events.  

The veteran was advised by letter dated in May 1999 of the 
kind of information and evidence needed to substantiate a 
claim for service connection for PTSD.  Specifically, the 
veteran was advised that the evidence must not only establish 
that the disorder was incurred in or aggravated by service 
but that he had a current diagnosis.  VA informed the veteran 
that the best evidence to submit could include statements or 
treatment reports from VA and non-VA health care providers 
who had treated him for the disorder.  As to private doctors 
or hospitals, VA informed the veteran that it would help him 
obtain that evidence if he completed the necessary VA release 
of information forms.  As to VA medical facilities, VA 
indicated that it would request those records for him.  

In the April 2001 remand, the Board addressed the development 
that was required in this matter as required by the VCAA.  
Specifically, the RO was directed to have the veteran 
identify any VA or non-VA health care providers who had 
treated him for any psychiatric disability including PTSD 
since July 1999.  The RO was also directed to provide the 
veteran a VA examination to determine the etiology of any 
psychiatric disability found.  

In June 2001, VA informed the veteran of his and VA's 
responsibilities and duties in developing his claim in 
accordance with the VCAA.  As to VA's responsibilities, the 
veteran was informed that VA would help him obtain such 
things as medical records, employment records, or records 
from other Federal agencies.  The veteran was told that he 
must provide enough information about those records so that 
the documents could be requested; however, the veteran was 
told that it was his responsibility to make sure that VA 
received those records.  In addition, the veteran was asked 
to furnish the name of all medical care providers, both VA 
and private, who had treated or evaluated him for symptoms 
related to a psychiatric disorder including PTSD.  The 
veteran was also advised that a VA examination was being set 
up for him as directed by the Board.  

At the personal hearing dated in October 2002, the veteran 
identified additional medical records, that could be relevant 
to his claim, that had not been associated with his claims 
file.  At the conclusion of the hearing, the veteran was 
provided a release of information form for those medical 
facilities.  In a letter dated in December 2002, VA informed 
the veteran that it had requested the medical records from 
Erlanger Hospital.  However, the veteran was informed that 
further information was required to obtain the medical 
records from Fort-Hamilton.  The veteran was also requested 
to provide VA Form 21-4142 for treatment at the VA medical 
facility in Fayetteville, North Carolina.  

In a statement in support of claim dated in December 2002, 
the veteran indicated that he was treated in Fort Hamilton 
and Fort Lincoln for damage to his neck and a pinched nerve, 
and in January 2003, the veteran indicated that records from 
Fort Hamilton-Brooklyn were not needed.  In January and March 
2003, the veteran indicated that he did not have any 
additional evidence to submit and requested that the case be 
transmitted to the Board for appellate review.  

In a supplemental statement of the case dated in February 
2003, VA reiterated its and the veteran's duties and 
responsibilities in developing his claim as required by the 
VCAA.  The veteran was also provided the implementing 
regulations of the VCAA.  
 
VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All 
service medical records, VA medical records, and private 
medical records pertinent to the matter at issue have been 
obtained.  VA has discharged its duty to obtain evidence on 
the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA afforded the veteran an examination in November 2002.  The 
examination report contained adequate opinions and diagnoses 
pertinent to the claim at issue.

There is no indication in the claims file that additional 
evidence exists that would be required to adjudicate the 
claim.  Consequently, this case does not trigger VA's duty to 
notify the veteran of a failure to obtain evidence from any 
source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e).

Thus, the Board sees no areas in which further development 
may be fruitful. 
The RO has notified the veteran of the requirements of the 
VCAA and its implementing regulations by SSOC, and those 
requirements have been substantially met by the RO.   

II.  Service Connection

Factual Background

Service medical records do not show clinical findings of a 
psychiatric disability.  Records dated from June to July 1976 
reflect that the veteran was unable to complete a service 
classroom course because of improper attitude and lack of 
motivation.  These records also reflect that the veteran was 
having personal.  The veteran was provided counseling.  A 
counseling note dated in June 1976 shows that the veteran 
felt that he could not remain in the service because of 
family problems.  In July 1976, a service counselor 
recommended the veteran's discharge from service.  

On the service discharge examination report dated in August 
1976, the veteran reported a history of problems sleeping.  
However, it was noted that psychiatric evaluation was normal.  
A mental status examination conducted on the day of the 
service discharge examination notes normal psychiatric 
findings and concludes that the veteran has no significant 
mental illness.  

In support of his claim, the veteran has submitted statements 
dated in June 2001 from his mother and sister.  These 
witnesses indicate that when the veteran was on leave, 
between 1975 and 1976, he acted nervous and was depressed.  
The veteran reported that service was very stressful and that 
he had been pushed down stairs while in service and developed 
a pinched nerve.  

Private treatment records dated from February to March 2002 
reflect, in pertinent, that the veteran complained of 
psychological problems including depression, anxiety.  A 
February 2002 hospitalization admission report reflects that 
the veteran had been anxious and stressed out about is job 
situation and financial problems for the past few days.  It 
was noted that the veteran had been depressed for several 
months and that he felt his family would be better off if he 
were dead.  The veteran denied any having any suicidal 
ideation or any intent to harm himself.  Diagnoses include 
depression and anxiety.  

At the October 2002 personal hearing, the veteran testified 
that he developed psychological problems as a result of 
service.  Specifically, the veteran stated that he was 
treated badly in service:  he was kicked down a flight of 
stairs by a drill sergeant and developed a pinched nerve as a 
result and he fell down a chimney.  The veteran indicated 
that he did not receive any treatment with respect to the 
fall during service.  The veteran stated that he had problems 
sleeping.  

In November 2002, the veteran underwent a VA examination as 
directed by the September 2001 Board remand.  The examiner 
reviewed the veteran's claims file.  The veteran's chief 
complaint was pinched nerve. He reported pain in his neck and 
side following the nerve injury that occurred 25 years ago.  
He stated that he was pushed down by a superior in the 
service resulting in his falling down the stairs while he was 
carrying full backpack and rifle.  The veteran reported 
significant stress from that situation and indicated that the 
symptoms have been variable and bothered him significantly 
only when under significant stress.  He indicated that the 
depression was highly variable and controlled with 
medication.  He reported having sad spells accompanied by 
anger, anxiety, and disturbed sleep.  At the conclusion of a 
mental status evaluation, the examiner entered diagnoses 
including Axis I depressive disorder, neurotic type.  

As to the existence and etiology of any psychological 
disorders, the examiner stated that the veteran "is not 
considered to be suffering from PTSD or psychotic disorder.  
There is no identified stressor except his report of being 
pushed down and humiliated and ill-treated by his superior 
sergeants during his Army service."  It was noted that there 
was a significant amount of anger and resentment at the time 
that he mostly manifested periodically over the years, but 
has been mostly in good control until recent years.  The 
depression was considered to be an acquired emotional state, 
and the examiner stated that it was not possible to connect 
it to any disorders or stressors developed during service.  
The examiner noted that the veteran attributed the depression 
to the recurrent failure to obtain compensation for his 
disability and pain. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Certain diseases, including 
psychosis, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran maintains that he developed PTSD as a result of 
service experiences.  However, there is no diagnosis for PTSD 
as evidenced by the findings in the medical record and 
opinion of the VA examiner in November 2002.  In the absence 
of diagnosis of PTSD, service connection for PTSD is not 
warranted.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim."  (Citation omitted; emphasis in original.)  
Based on the foregoing, the claim for service connection for 
PTSD fails on the basis that the disorder has not been 
diagnosed.  

Turning to the issue of whether the veteran is entitled to 
service connection for an acquired psychiatric disorder 
(other than PTSD), the record reflects diagnosis of anxiety 
and depression.  However, there is no medical evidence 
relating those disorders to service.  To note, the private 
medical records dated in February 2002 show that the veteran 
was anxious and depressed about his employment situation and 
financial problems.  In addition, the VA examiner in November 
2002 unequivocally opined that the disorder was not related 
to service and indicated that the veteran attributed the 
disorder to his recurrent failure to obtain compensation for 
his disability and pain.  

The Board has considered the testimony of the veteran and the 
statements of his family with regard to the difficult 
experiences that the veteran had in service.  However, these 
statements cannot service to prove that the veteran developed 
a psychological disorder as a result of service.  Generally, 
a layperson is capable of opining only with respect to 
symptoms; a layperson may not opine on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995), see also 38 
C.F.R. § 3.159(a)(2) (2002) (competent lay evidence is that 
which does not require specialized education, training, or 
experience, provided by a person who has knowledge of facts 
or circumstances and conveying matters that can be observed 
and described by a lay person); 38 C.F.R. § 3.159(a)(1)) 
(competent medical evidence is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  There is no 
evidence in this matter that the veteran, his sister, or 
mother is medically trained.  Moreover, there is no competent 
medical evidence establishing that the acquired psychiatric 
disorders are etiologically related to service.  In the 
absence of competent medical evidence linking the veteran's 
psychiatric disorders, service connection is not warranted.  

Conclusion

The veteran does not have PTSD, and the preponderance of the 
evidence is against his claim for service connection for an 
acquired psychiatric disorder including anxiety and 
depression.  The appeal is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

